***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
STATE MARSHAL ASSOCIATION OF CONNECTICUT,
    INC. v. ERIN JOHNSON, TAX COLLECTOR
           OF THE TOWN OF CANTON
                   (AC 42131)
                DiPentima, C. J., and Elgo and Sullivan, Js.

                                   Syllabus

The plaintiff, a voluntary association of deputized state marshals, sought a
    declaratory judgment that the actions of the defendant J, the tax collector
    of the town of Canton, in executing a contract with a law firm, P Co.,
    violated certain provisions of the General Statutes (§§ 12-135 (a), 12-
    155, 12-157, and 12-162). J and P Co. entered into a contract stating that
    P Co. would assist J with the collection of delinquent tax, utility, and
    similar accounts. The plaintiff alleged that the legislature has outlined
    only certain classes of persons who were authorized to collect taxes
    due to a town, and that J lacked statutory authority to delegate or
    transfer the power to collect municipal taxes to a third party that did
    not fall within one of those classes. P Co. intervened as a defendant,
    and then filed a motion to dismiss, which J joined, claiming that the
    plaintiff lacked standing to maintain the declaratory action. The trial
    court granted the motion to dismiss and rendered judgment dismissing
    the action, and the plaintiff appealed to this court. Held:
1. The trial court properly concluded that the plaintiff lacked standing to
    maintain the declaratory action, as the plaintiff did not establish that
    its members were classically aggrieved by the challenged conduct: nei-
    ther the plaintiff’s pleadings, nor an affidavit submitted in opposition
    to the motion to dismiss, provided any basis to conclude that any member
    of the plaintiff possessed a specific, personal and legal interest with
    respect to those allegations not shared by the community as a whole,
    and the plaintiff failed to establish an interest in J’s conduct pursuant
    to §§ 12-155 and 12-157 that was distinguishable from that of the general
    public; moreover, the plaintiff did not allege specific facts detailing how
    any of its members were directly injured, nothing in the record indicated
    that any member of the plaintiff association had ever engaged in the
    collection of the town’s taxes pursuant to §§ 12-135 and 12-162, and the
    plaintiff furnished no legal authority or factual allegations to substantiate
    its claim that its members sustained the requisite injury in the form of
    diminished business opportunities stemming from J’s conduct.
2. The trial court properly concluded that the plaintiff lacked standing to
    maintain the declaratory action, as the plaintiff did not establish that
    its members were statutorily aggrieved by the challenged conduct: the
    plaintiff did not allege that one of its members suffered or was likely
    to suffer an injury as a result of J’s conduct, and the plaintiff could
    not prevail on its contention that the declaratory judgment procedure
    embodied by statute (§ 52-29) and our rules of practice (§ 17-55) obviated
    the need for the plaintiff to allege an injury that it suffered or was likely
    to suffer as a result of the challenged conduct, as our decisional law
    was replete with instances in which a party seeking a declaratory judg-
    ment had been deemed to lack standing due to its failure to allege
    the requisite injury; moreover, assuming arguendo that our declaratory
    judgment procedure does not require allegations that the plaintiff was
    specially and injuriously affected by the challenged conduct, the plain-
    tiff’s allegations still fell short of the general considerations that govern
    declaratory actions because, even if a court were to declare J’s conduct
    improper, it would have resulted in no practical relief to the plaintiff
    or its members, as J remained under no obligation to contemplate, let
    alone secure, the services of the plaintiff’s members, and, as a result,
    the case was nonjusticiable, and the plaintiff was not a proper party to
    request an adjudication on the legal relationship between J and P Co.,
    as any uncertainty as to the plaintiff’s legal relations with the defendants
    or potential harm to the plaintiff was, on the record, merely theoretical.
3. The trial court did not abuse its discretion in denying the plaintiff’s motion
    for reargument and reconsideration; although the plaintiff alleged that
    the court failed to address its claim of statutory aggrievement, the court,
   in its memorandum of decision, relied on Connecticut Supreme Court
   precedent indicating that, to satisfy the first prong of the associational
   standing test, a plaintiff must demonstrate how it was harmed in a
   unique fashion by the challenged conduct and must allege a colorable
   claim of direct injury, and the court’s analysis in this case comported
   with the standing precepts that our Supreme Court has adhered to in
   resolving associational standing claims.
     Argued November 12, 2019—officially released June 30, 2020

                           Procedural History

   Action for a declaratory judgment, brought to the
Superior Court in the judicial district of Hartford, where
the court, Schuman, J., granted the motion to intervene
as a defendant filed by Pullman & Comley, LLC; there-
after, the court, Hon. A. Susan Peck, judge trial referee,
granted the defendants’ motion to dismiss and rendered
judgment thereon; subsequently, the court denied the
plaintiff’s motion to reargue and for reconsideration,
and the plaintiff appealed to this court. Affirmed.
  Andrew P. Barsom, for the appellant (plaintiff).
   James J. Healy, with whom were Barbara Curatolo,
and, on the brief, Thomas J. Murphy, for the appellee
(intervening defendant).
 Laura Pascale Zaino, with whom, on the brief, was
Michael C. Collins, for the appellee (named defendant).
                         Opinion

   ELGO, J. The plaintiff, State Marshal Association of
Connecticut, Inc., appeals from the judgment of the
trial court dismissing its declaratory action against the
defendants, Erin Johnson, the tax collector of the town
of Canton (town), and Pullman & Comley, LLC (Pull-
man).1 On appeal, the plaintiff claims that the court
improperly (1) concluded that it lacked standing to
maintain the action and (2) denied the plaintiff’s motion
seeking reargument and reconsideration. We affirm the
judgment of the trial court.
   The procedural posture of this case governs our reci-
tation of the facts underlying the appeal. ‘‘When a . . .
court decides a jurisdictional question raised by a pre-
trial motion to dismiss, it must consider the allegations
of the complaint in their most favorable light. . . . In
this regard, a court must take the facts to be those
alleged in the complaint, including those facts necessar-
ily implied from the allegations, construing them in a
manner most favorable to the pleader. . . . The motion
to dismiss . . . admits all facts which are well pleaded,
invokes the existing record and must be decided upon
that alone.’’ (Internal quotation marks omitted.) Traylor
v. State, 332 Conn. 789, 792–93 n.6, 213 A.3d 467 (2019).
   The plaintiff is a voluntary association that was
formed in April, 2017. It is comprised of deputized state
marshals who, inter alia, are statutorily authorized to
execute, enforce and collect taxes due to municipalities
in this state. At all relevant times, Johnson was the duly
appointed tax collector for the town.
   On May 23, 2017, Johnson executed an engagement
letter (contract) prepared by Pullman, a Connecticut
law firm. With respect to the ‘‘[s]cope of [r]epresenta-
tion,’’ the contract states in relevant part: ‘‘You have
asked us to provide . . . assistance relating to the col-
lection of delinquent tax, utility, and similar accounts.
These collection efforts are expected to primarily
include demand letters and property auctions under
[General Statutes] §§ 12-155 and 12-157, but may also
include litigation, bank levies, bankruptcy claims, or
other mechanisms . . . . You will retain full discretion
over which accounts you choose to refer to [us] for
collection. For those accounts, you . . . deputize and
authorize us to prepare, sign, and serve demands, war-
rants, notices, bank account inquiries, and similar docu-
ments on the [tax] collector’s behalf and to endorse
and process the payments we receive for you. You agree
to recall all warrants given to marshals, all accounts
given to debt collection agencies, and otherwise ensure
that no third party will be authorized by you to simulta-
neously attempt to collect the same delinquencies you
refer to [Pullman].’’2
  The plaintiff commenced the present action in
December, 2017. Its complaint named Johnson, in her
official capacity, as the sole defendant and contained
four counts, which sought a judgment declaring that
her actions in executing the contract violated the plain
language of General Statutes §§ 12-135 (a), 12-155, 12-
157, and 12-162 respectively. The salient portions of
the plaintiff’s complaint allege that the legislature has
outlined only three classes of persons who are author-
ized to collect taxes due to the town: (1) the municipal
tax collector; (2) any state marshal; and (3) any consta-
ble. The plaintiff thus alleged that Johnson lacked statu-
tory authority to delegate or transfer the power to col-
lect municipal taxes to a third party that does not fall
within one of those classes.
   Days after that action was filed, Pullman filed a
motion to intervene as a defendant due to its status as ‘‘a
party to the contract at issue,’’ which the court granted.
Pullman then filed a motion to dismiss on February 27,
2018, which Johnson joined,3 claiming that the plaintiff
lacked standing to maintain the declaratory action.
More specifically, the defendants alleged that neither
the plaintiff nor any of its members were a party to the
contract and had not ‘‘suffered any injury from the . . .
hiring [of Pullman] to provide . . . legal advice and
assistance.’’ The plaintiff filed an opposition to that
motion, claiming that it was both classically and statuto-
rily aggrieved by Johnson’s execution of the contract
with Pullman. The defendants filed a reply to that oppo-
sition.
   The court heard argument on the motion to dismiss
on April 23, 2018. In its subsequent memorandum of
decision, the court concluded that the plaintiff was not
aggrieved, stating in relevant part: ‘‘[T]he plaintiff’s
argument centers on its members’ status as one of three
classes authorized to collect taxes: tax collectors, mar-
shals, and constables. Because [Pullman] does not fall
under one of these three categories, the plaintiff main-
tains that it has a ‘concrete and equitable interest’ to
bring the present action. Specifically, the plaintiff points
to the language of the contract entered into by the
defendants to show that marshals could potentially
have their assigned warrants to collect recalled by John-
son, thus causing an injury which confers standing.
However, the plaintiff does not allege that any member
has suffered such an injury as a result of the contract.
Additionally, the plaintiff does not allege that any of its
members ever acted on behalf of a tax collector in [the
town] previously, or had the expectation of doing so
going forward, which might show a colorable potential
for injury. Rather, the facts as alleged demonstrate that
the plaintiff is in the same position currently as it would
be if Johnson decided to pursue the other two options
statutorily available under § 12-135 (a), that is, handling
collections personally in her capacity as tax collector
or by utilizing a constable. Consequently, the plaintiff
has not alleged a unique harm suffered. It has no interest
distinguishable from that of the general public, and
thus, lacks standing.’’ (Footnotes omitted.) The court
therefore rendered judgment dismissing the plaintiff’s
action.
  In its memorandum of decision, the court did not
distinctly address the plaintiff’s claim of statutory
aggrievement. As a result, the plaintiff filed a motion
seeking reargument and reconsideration on that basis,
which the court summarily denied. The plaintiff then
sought an articulation of the court’s reasoning for that
denial, which the court also denied. This appeal
followed.4
                              I
  On appeal, the plaintiff claims that the court improp-
erly determined that it lacked standing to maintain the
present action. We disagree.
   It is well established that ‘‘a party must have standing
to assert a claim in order for the court to have subject
matter jurisdiction over the claim. . . . Standing is the
legal right to set judicial machinery in motion. One
cannot rightfully invoke the jurisdiction of the court
unless he has, in an individual or representative capac-
ity, some real interest in the cause of action, or a legal
or equitable right, title or interest in the subject matter
of the controversy. . . . Standing . . . is not a techni-
cal rule intended to keep aggrieved parties out of court;
nor is it a test of substantive rights. Rather it is a practi-
cal concept designed to ensure that courts and parties
are not vexed by suits brought to vindicate nonjusticia-
ble interests and that judicial decisions which may
affect the rights of others are forged in hot controversy,
with each view fairly and vigorously represented.’’
(Citations omitted; internal quotation marks omitted.)
Webster Bank v. Zak, 259 Conn. 766, 774, 792 A.2d 66
(2002). ‘‘Where a party is found to lack standing, the
court is consequently without subject matter jurisdic-
tion to determine the cause.’’ (Internal quotation marks
omitted.) J.E. Robert Co. v. Signature Properties, LLC,
309 Conn. 307, 318, 71 A.3d 492 (2013).
   ‘‘When standing is put in issue, the question is
whether the person whose standing is challenged is a
proper party to request an adjudication of the issue
. . . .’’ (Internal quotation marks omitted.) State v.
Long, 268 Conn. 508, 531, 847 A.2d 862, cert. denied,
543 U.S. 969, 125 S. Ct. 424, 160 L. Ed. 2d 340 (2004).
‘‘Because standing implicates the court’s subject matter
jurisdiction, the plaintiff . . . bears the burden of
establishing standing.’’ Seymour v. Region One Board
of Education, 274 Conn. 92, 104, 874 A.2d 742, cert.
denied, 546 U.S. 1016, 126 S. Ct. 659, 163 L. Ed. 2d 526
(2005); see also Browning v. Van Brunt, DuBiago &
Co., LLC, 330 Conn. 447, 460, 195 A.3d 1123 (2018)
(party seeking exercise of jurisdiction in its favor bears
burden to allege facts demonstrating that it is proper
party to invoke judicial resolution of dispute). Our
review of the question of the plaintiff’s standing is ple-
nary.5 See Weiss v. Smulders, 313 Conn. 227, 239, 96
A.3d 1175 (2014).
  The sole plaintiff in the present case is an association
comprised of state marshals. Accordingly, our analysis
begins with the question of associational standing.
   In the seminal case of Hunt v. Washington State
Apple Advertising Commission, 432 U.S. 333, 97 S. Ct.
2434, 53 L. Ed. 2d 383 (1977), the United States Supreme
Court articulated a three part test to determine whether
an association possesses standing to maintain an action.
It held that ‘‘an association has standing to bring suit
on behalf of its members when: (a) its members would
otherwise have standing to sue in their own right; (b)
the interests it seeks to protect are germane to the
organization’s purpose; and (c) neither the claim
asserted nor the relief requested requires the participa-
tion of individual members in the lawsuit.’’ Id., 343. Our
Supreme Court subsequently ‘‘adopted that test as a
matter of Connecticut law.’’ Connecticut Associated
Builders & Contractors v. Hartford, 251 Conn. 169, 185,
740 A.2d 813 (1999).
   In the present case, the second and third prongs of
that test plainly are met. In opposing the motion to
dismiss, the plaintiff submitted the sworn affidavit of
Lisa Stevenson, a state marshal and the advisor board
chair of the plaintiff. In that affidavit, Stevenson stated
in relevant part that the plaintiff was formed on April
13, 2017, approximately eight months before the com-
mencement of this action, at which time its corporate
bylaws were adopted. Those bylaws, Stevenson contin-
ued, indicate that its purpose is to ‘‘organize the [m]ar-
shals, empowering them through a democratic decision-
making and direct action to address the issues affecting
the group.’’6 (Internal quotation marks omitted.) Steven-
son further averred that the claims asserted in the pres-
ent action were ones ‘‘affecting [the] [p]laintiff’s mem-
bers’’ and had been authorized by a vote of those
members in accordance with its bylaws. The substance
of those averments was not disputed by the defendants
in the proceeding in the trial court.7 Mindful of our
obligation to indulge every presumption favoring juris-
diction, we conclude that the plaintiff sufficiently dem-
onstrated that the interests it seeks to protect through
this litigation are germane to the association’s purpose.
Furthermore, there is no indication that this declaratory
action required the participation of the plaintiff’s mem-
bers, nor have the defendants so argued in this appeal.
Indeed, our Supreme Court has held to the contrary.
See Connecticut Assn. of Health Care Facilities, Inc.
v. Worrell, 199 Conn. 609, 617, 508 A.2d 743 (1986)
(because plaintiff was seeking declaratory judgment,
‘‘neither the claim asserted nor the relief requested’’
required participation of individual members of plain-
tiff association).
   The remaining question under the first prong of the
associational standing test is whether the plaintiff’s
members would have standing to pursue this declara-
tory action in their own right. To meet that prong, an
association must demonstrate aggrievement on the part
of its members. See Fort Trumbull Conservancy, LLC
v. New London, 265 Conn. 423, 434–37, 829 A.2d 801
(2003) (applying traditional aggrievement precepts to
resolve question of associational standing); Connecti-
cut Business & Industry Assn., Inc. v. Commission
on Hospitals & Health Care, 218 Conn. 335, 343–48,
589 A.2d 356 (1991) (same); Connecticut State Medical
Society v. Board of Examiners in Podiatry, 203 Conn.
295, 299–305, 524 A.2d 636 (1987) (same). An associa-
tion satisfies that burden by establishing that at least
one of its members is aggrieved by the action in ques-
tion. See, e.g., Connecticut Associated Builders & Con-
tractors v. Hartford, supra, 251 Conn. 186 (concluding
that first prong of associational standing test was not
satisfied because ‘‘the association did not show that
any of its . . . members’’ were aggrieved); Connecticut
State Medical Society v. Board of Examiners in Podia-
try, supra, 304–305 (concluding that first prong of asso-
ciational standing test was satisfied by showing that
one member of plaintiff association was aggrieved).
Accordingly, resolution of the question of the plaintiff’s
associational standing hinges on whether the plaintiff
has established that one of its members is aggrieved.
   ‘‘It is axiomatic that aggrievement is a basic require-
ment of standing, just as standing is a fundamental
requirement of jurisdiction. . . . There are two general
types of aggrievement, namely, classical and statutory;
either type will establish standing, and each has its own
unique features. . . . Classical aggrievement requires
a two part showing. First, a party must demonstrate a
specific, personal and legal interest in the subject mat-
ter of the [controversy], as opposed to a general interest
that all members of the community share. . . . Second,
the party must also show that the [alleged conduct] has
specially and injuriously affected that specific personal
or legal interest. . . . Statutory aggrievement exists by
legislative fiat, not by judicial analysis of the particular
facts of the case. In other words, in cases of statutory
aggrievement, particular legislation grants standing to
those who claim injury to an interest protected by that
legislation.’’ (Citations omitted; internal quotation
marks omitted.) Trikona Advisers Ltd. v. Haida Invest-
ments Ltd., 318 Conn. 476, 485–86, 122 A.3d 242 (2015).
We address each type of aggrievement in turn.
                             A
                 Classical Aggrievement
  On appeal, the plaintiff contends that the court
improperly concluded that it was not classically
aggrieved by Johnson’s conduct in executing the con-
tract with Pullman. To resolve that claim, the specific
allegations of the four counts of the plaintiff’s complaint
require closer scrutiny.
                            1
                Counts Two and Three
   To establish classical aggrievement, the plaintiff first
‘‘must successfully demonstrate a specific, personal and
legal interest in [the subject matter of the challenged
action], as distinguished from a general interest, such
as is the concern of all members of the community as
a whole.’’ (Internal quotation marks omitted.) Brow-
ning v. Van Brunt, DuBiago & Co., LLC, supra, 330
Conn. 455. We conclude that the plaintiff has failed to
do so with respect to the second and third counts of
its complaint.
   Counts two and three pertain to a tax collector’s
authority under §§ 12-155 and 12-157, respectively.8 In
both counts, the plaintiff alleges that Johnson lacked
authority ‘‘to deputize or empower any party other than
[Johnson] herself’’ to take action thereunder.9 Neither
the plaintiff’s pleadings nor the affidavit submitted in
opposition to the motion to dismiss provides any basis
to conclude that any member of the plaintiff possesses
a specific, personal and legal interest with respect to
those allegations that is not shared by the community
as a whole. Although the plaintiff broadly asserts an
interest in ‘‘declaring the invalidity of [Johnson’s]
actions’’ pursuant to §§ 12-155 and 12-157, such a con-
clusory statement does not satisfy the first prong of
the classical aggrievement test. See, e.g., Bongiorno
Supermarket, Inc. v. Zoning Board of Appeals, 266
Conn. 531, 542–43, 833 A.2d 883 (2003) (mere statement
that appellant is aggrieved insufficient without support-
ing allegations describing particular nature of
aggrievement); Concerned Citizens for the Preserva-
tion of Watertown, Inc. v. Planning & Zoning Commis-
sion, 118 Conn. App. 337, 342, 984 A.2d 72 (2009) (‘‘con-
clusory statements do not satisfy the appellant’s burden
of proving aggrievement’’), cert. denied, 294 Conn. 934,
987 A.2d 1028 (2010). Indeed, any taxpayer in the town
could levy the same complaint as that advanced by the
plaintiff here. Because the plaintiff has not established
an interest in Johnson’s conduct pursuant to §§ 12-155
and 12-157 that is distinguishable from that of the gen-
eral public, its claim of classical aggrievement under
counts two and three necessarily fails. See Connecticut
Business & Industry Assn., Inc. v. Commission on
Hospitals & Health Care, supra, 218 Conn. 348.
                            2
                 Counts One and Four
                            a
        First Prong of Classical Aggrievement
  We reach a different result with respect to counts one
and four of the plaintiff’s complaint. In those counts,
the plaintiff alleges that it belongs to one of only three
classes of persons that the legislature has authorized
to effectuate tax collections pursuant to §§ 12-135 and
12-162.10
   In count one, the plaintiff alleges that ‘‘[t]he plain
and unambiguous text of [§] 12-135 does not provide
any authority for [Johnson] to deputize or empower
any party other than herself, a state marshal or a consta-
ble to execute a tax warrant or seek to collect any
taxes due to the [municipality]. [Johnson’s] actions in
purporting to deputize a third party which is not one
of the three legislatively designated classes of persons
statutorily authorized to execute and/or act upon a tax
warrant for collection of taxes due to the [municipality]
is contrary to the plain language of [the statute].’’ The
plaintiff thus alleges that it ‘‘has a concrete legal and
equitable interest in the [c]ourt determining the validity
of [Johnson’s] actions in delegating authority to execute
tax warrants and seek to collect on taxes due to the
[municipality] as members of one of the three statutorily
designated classes of persons authorized to act on
behalf of the [municipality] pursuant to [§] 12-135 (a).’’
  In count four, the plaintiff similarly alleges that ‘‘[t]he
explicit and unambiguous text of [§] 12-162 does not,
anywhere within its terms, provide any authority for
[Johnson] to deputize or empower any party other than
[Johnson] herself, a state marshal and/or a constable
to execute an alias tax warrant; financial institution
warrant; or a request for information directed to a finan-
cial institution on behalf of the [municipality]. [John-
son’s] actions in purporting to deputize a third party
which is not one of the three legislatively designated
classes of persons statutorily authorized to execute and
serve an alias tax warrant is contrary to the plain lan-
guage of [§] 12-162. . . . The [plaintiff] has a concrete
legal and equitable interest in the court declaring the
invalidity of [Johnson’s] actions as one of the three
statutorily designated classes of persons authorized to
act pursuant to [§] 12-162.’’
   We conclude that, unlike counts two and three of
the complaint, counts one and four allege a specific,
personal and legal interest in the subject matter of the
challenged action that is distinguishable from a general
interest shared by the community as a whole. In those
counts, the plaintiff claims membership in a narrow
class of persons authorized by the legislature, in
enacting §§ 12-135 and 12-162, to engage in tax collec-
tion on behalf of municipalities, which legislative imper-
ative Johnson allegedly contravened in executing the
contract at issue. Broadly construed, the allegations of
counts one and four satisfy the first prong of the classi-
cal aggrievement test.
                             b
       Second Prong of Classical Aggrievement
   We, therefore, must consider the second prong of the
classical aggrievement test, which requires the plaintiff
to demonstrate how Johnson’s execution of the con-
tract with Pullman ‘‘resulted in a direct injury to [it].’’
PNC Bank, N.A. v. Kelepecz, 289 Conn. 692, 707, 960
A.2d 563 (2008). The plaintiff does not allege specific
facts detailing how any of its members were directly
injured, nor do the words ‘‘injury,’’ ‘‘injured,’’ or their
ilk appear anywhere in the complaint.
    On appeal, the plaintiff submits that the injury ema-
nating from its complaint is ‘‘damage’’ to its members’
‘‘rights for appointment to collect municipal taxes
. . . .’’ (Internal quotation marks omitted.) In response,
the defendants maintain that the plaintiff has not alleged
any factual basis on which a court could conclude that
one of its members was directly injured by Johnson’s
conduct in the present case. We agree with the
defendants.
   The injury requirement of the classical aggrievement
test is well established. Under our law, ‘‘the party claim-
ing aggrievement must successfully establish that this
specific personal and legal interest has been specially
and injuriously affected by the [challenged action]. . . .
Mindful that it is a fundamental concept of judicial
administration that no person is entitled to set the
machinery of the courts in operation except to obtain
redress for an injury he has suffered or to prevent an
injury he may suffer . . . [a plaintiff is] required to
plead and prove some injury in accordance with our rule
on aggrievement.’’ (Internal quotation marks omitted.)
Mayer v. Historic District Commission, 325 Conn. 765,
781, 160 A.3d 333 (2017); see also Fleet National Bank’s
Appeal from Probate, 267 Conn. 229, 253, 837 A.2d 785
(2004) (‘‘a party sufficiently has demonstrated classical
aggrievement upon a showing of direct injury to a legally
protected interest’’). In the specific context of declara-
tory actions, the appellate courts of this state likewise
have held that a party who had not ‘‘demonstrated how
she was harmed in a unique fashion’’ by the challenged
conduct failed to establish ‘‘a colorable claim of direct
injury,’’ and, accordingly, lacked standing to maintain
the action. (Emphasis in original.) Monroe v. Horwitch,
215 Conn. 469, 473, 576 A.2d 1280 (1990); see also
Financial Consulting, LLC v. Commissioner of Ins.,
315 Conn. 196, 224–25, 105 A.3d 210 (2014) (standing
in declaratory action requires allegations of injury that
plaintiff has suffered or is likely to suffer); Wilson v.
Kelley, 224 Conn. 110, 121, 617 A.2d 433 (1992) (noting
‘‘the necessary injury to maintain a declaratory action’’);
Connecticut Assn. of Health Care Facilities, Inc. v.
Worrell, supra, 199 Conn. 613 (standing requires ‘‘some
direct injury for which the plaintiff seeks redress’’
(internal quotation marks omitted)); Stefanoni v. Dept.
of Economic & Community Development, 142 Conn.
App. 300, 318, 70 A.3d 61 (‘‘the plaintiffs here do not
have a direct injury that would allow them to maintain
this action’’ and ‘‘have not shown a direct, unique injury
resulting from’’ challenged conduct), cert. denied, 309
Conn. 907, 68 A.3d 661 (2013); Smigelski v. Kosiorek,
138 Conn. App. 728, 739, 54 A.3d 584 (2012) (court
properly dismissed declaratory action when plaintiff
failed to allege how he was specially and injuriously
affected by challenged conduct), cert. denied, 308 Conn.
901, 60 A.3d 287 (2013).
   Our Supreme Court has emphasized that fundamental
tenet in analyzing a claim of associational standing. In
Fort Trumbull Conservancy, LLC v. New London,
supra, 265 Conn. 425, the plaintiff association sought
a declaratory ruling regarding certain conduct of the
defendant city. Like the present case, the plaintiff’s
complaint in Fort Trumbull Conservancy, LLC con-
tained general assertions of statutory violations, but no
allegations of specific and direct injury to the plaintiff’s
members. As our Supreme Court explained: ‘‘[W]e con-
clude that the trial court properly determined that the
plaintiff has failed to demonstrate classical
aggrievement. Although the plaintiff alleges in its com-
plaint . . . that the defendants’ actions violated, inter
alia, the constitutional and statutory rights of its mem-
bers, the complaint contains no allegation of any spe-
cific and direct injury that the plaintiff’s members have
suffered or are likely to suffer as a result of these alleged
constitutional infirmities and [statutory] violations. In
other words, the plaintiff has failed to demonstrate how
its members have been ‘specially and injuriously
affected’ by the defendants’ conduct.’’ Id., 435. The court
continued: ‘‘The complaint . . . contains no allegation
that any member of the plaintiff was ‘imminently
threatened’ by the city’s [conduct]. . . . Inasmuch as
the complaint contains insufficient facts from which it
reasonably may be inferred that any of the plaintiff’s
members have suffered or are likely to suffer any direct
and specific injury as a result of the implementation of
the development plan, the plaintiff’s claim of classical
aggrievement must fail.’’ (Emphasis in original; footnote
omitted.) Id., 436. Accordingly, the court held that the
trial court properly dismissed the plaintiff’s declaratory
action. Id., 436–37.
   That precedent compels a similar conclusion here.
The plaintiff’s complaint does not allege that any of its
members have ever worked with the town or its tax
collector to collect municipal taxes. There also is no
allegation that any members of the plaintiff ever offered
their services to the town or its tax collector. Although
the contract at issue states in relevant part that Johnson
would ‘‘recall all warrants given to marshals’’ regarding
tax delinquencies referred to Pullman, the plaintiff has
not alleged that Johnson ever issued any warrants to
one of its members or that one of its members had such
a warrant recalled pursuant to the terms of the contract.
In short, nothing in the record indicates that any mem-
ber of the plaintiff association ever has engaged in the
collection of the town’s taxes pursuant to the statutes
in question.
   On appeal, the plaintiff contends that implicit in its
complaint is an allegation that its members sustained
the requisite injury in the form of diminished business
opportunities stemming from Johnson’s conduct. It has
furnished no legal authority or factual allegations to
substantiate that claim. To the contrary, our Supreme
Court has held that ‘‘a diminished possibility of potential
work’’ was ‘‘too attenuated’’ and did not suffice to estab-
lish a direct injury on the part of the members of the
plaintiff association. Connecticut Associated Build-
ers & Contractors v. Hartford, supra, 251 Conn. 182–86.
That precedent informs our analysis in the present case.
The plaintiff’s members are but one ‘‘of several means’’
by which a municipality may seek to collect delinquent
taxes. O’Brien-Kelley, LTD v. Goshen, 190 Conn. App.
420, 423, 210 A.3d 641 (2019). Pursuant to §§ 12-135 and
12-162, municipal tax collectors such as Johnson are
under no obligation to procure the services of the plain-
tiff’s members. Because the plaintiff’s complaint lacks
any factual allegation that one of its members has ever
provided tax collection services to the town’s tax collec-
tor, their purported harm is but conjecture and too
attenuated to constitute the requisite injury.11 See State
v. Dixon, 114 Conn. App. 1, 9, 967 A.2d 1242
(‘‘aggrievement or standing to appeal requires some-
thing more than conjecture or speculation of injury’’),
cert. denied, 292 Conn. 910, 973 A.2d 108 (2009); Gold-
fisher v. Connecticut Siting Council, 95 Conn. App.
193, 198, 895 A.2d 286 (2006) (‘‘mere speculation that
harm may ensue is not an adequate basis for finding
aggrievement’’); see also Clapper v. Amnesty Interna-
tional USA, 568 U.S. 398, 416, 133 S. Ct. 1138, 185 L. Ed.
2d 264 (2013) (plaintiffs ‘‘cannot manufacture standing
merely by inflicting harm on themselves based on their
fears of hypothetical future harm that is not certainly
impending’’).
  As in Fort Trumbull Conservancy, LLC v. New Lon-
don, supra, 265 Conn. 435, the complaint here alleges
statutory violations on the part of Johnson, but contains
no allegation of any specific and direct injury that the
plaintiff’s members have suffered or are likely to suffer.
Because the plaintiff has not established that Johnson’s
conduct specially and injuriously affected its members;
see Mayer v. Historic District Commission, supra, 325
Conn. 781; its claim flounders on the second prong of
the classical aggrievement test.
                            B
                Statutory Aggrievement
   The plaintiff also alleges that its members are statuto-
rily aggrieved by Johnson’s conduct. ‘‘Statutory
aggrievement exists by legislative fiat, not by judicial
analysis of the particular facts of the case. In other
words, in cases of statutory aggrievement, particular
legislation grants standing to those who claim injury
to an interest protected by that legislation.’’ (Emphasis
added; internal quotation marks omitted.) Fort Trum-
bull Conservancy, LLC v. New London, 282 Conn. 791,
803, 925 A.2d 292 (2007).
                             1
           Declaratory Judgment Procedure
  The plaintiff’s claim of statutory aggrievement is
predicated on General Statutes § 52-29,12 our declara-
tory judgment statute, and the implementing rule of
practice, Practice Book § 17-55.13 Distilled to its
essence, the plaintiff’s claim is that declaratory actions
in this state are governed by a relaxed aggrievement
standard that does not require allegations of injury. The
precedent of our Supreme Court indicates otherwise.
   In Connecticut Business & Industry Assn., Inc. v.
Commission on Hospitals & Health Care, supra, 218
Conn. 346, a case concerning associational standing,
the plaintiffs raised a nearly identical claim, contending
that ‘‘the declaratory judgment provisions of § 52-29 (a)
and Practice Book § 390 [now § 17-55] are more lenient
as to standing . . . .’’ (Footnotes omitted.) In rejecting
that claim, our Supreme Court reiterated the fundamen-
tal requirement that an association must demonstrate
that its members had ‘‘standing to seek declaratory
judgments because they allege direct, personal injury
resulting from the conduct challenged by the associa-
tion.’’ (Internal quotation marks omitted.) Id. The court
further noted that a plaintiff ‘‘who has not demonstrated
how she was harmed in a unique fashion by the conduct
she had challenged in a declaratory judgment action
had failed to establish a colorable claim of direct injury,
and accordingly lacked standing to maintain the
action.’’ (Emphasis in original; internal quotation marks
omitted.) Id., 348; see also Andross v. West Hartford,
285 Conn. 309, 326–27, 330, 939 A.2d 1146 (2008) (quot-
ing aforementioned language from Connecticut Busi-
ness & Industry Assn., Inc., and stating that ‘‘the princi-
ple on which this court relied . . . has deep roots in
our common-law jurisprudence’’). The plaintiff has not
acknowledged that precedent in either its principal
appellate brief or its reply brief to this court.14
   That Supreme Court precedent is not groundbreaking
but, rather, is consistent with the great weight of appel-
late authority in this state that requires a plaintiff pursu-
ing a declaratory judgment action to allege an injury
resulting from the challenged conduct. See, e.g., Finan-
cial Consulting, LLC v. Commissioner of Ins., supra,
315 Conn. 224–25 (standing in declaratory action
requires allegations of injury that plaintiff has suffered
or is likely to suffer); Travelers Casualty & Surety Co.
of America v. Netherlands Ins. Co., 312 Conn. 714,
728, 737, 95 A.3d 1031 (2014) (noting that standing in
declaratory action requires colorable claim of injury
and concluding that plaintiff’s ‘‘claim of injury [is] more
than colorable’’); Liberty Mutual Ins. Co. v. Lone Star
Industries, Inc., 290 Conn. 767, 814, 967 A.2d 1 (2009)
(plaintiff pursuing declaratory judgment must demon-
strate that case does not present hypothetical injury);
Fort Trumbull Conservancy, LLC v. New London,
supra, 265 Conn. 436 (declaratory action properly dis-
missed for lack of ‘‘classical or statutory aggrievement’’
because plaintiff’s complaint contained ‘‘insufficient
facts from which it reasonably may be inferred that any
of the plaintiff’s members have suffered or are likely
to suffer any direct and specific injury as a result’’ of
challenged conduct); Wilson v. Kelley, supra, 224 Conn.
121 (recognizing ‘‘the necessary injury to maintain a
declaratory action’’); Monroe v. Horwitch, supra, 215
Conn. 473 (plaintiff in declaratory action must demon-
strate ‘‘how she was harmed in a unique fashion’’ by
challenged conduct); Connecticut Assn. of Health Care
Facilities, Inc. v. Worrell, supra, 199 Conn. 613 (noting
basic principle that plaintiffs must have standing for
court to have jurisdiction to render declaratory judg-
ment and emphasizing that standing requires ‘‘some
direct injury for which the plaintiff seeks redress’’
(internal quotation marks omitted)); Emerick v. Com-
missioner of Public Health, 147 Conn. App. 292, 297,
81 A.3d 1217 (2013) (plaintiff who has not demonstrated
how he or she was harmed in unique fashion by chal-
lenged conduct in declaratory judgment action lacks
standing because he or she failed to establish colorable
claim of direct injury), cert. denied, 311 Conn. 936, 88
A.3d 551 (2014); Stefanoni v. Dept. of Economic &
Community Development, supra, 142 Conn. App. 318
(‘‘the plaintiffs here do not have a direct injury that
would allow them to maintain this [declaratory] action’’
and ‘‘have not shown a direct, unique injury resulting
from’’ challenged conduct); Smigelski v. Kosiorek,
supra, 138 Conn. App. 739 (court properly dismissed
declaratory action when plaintiff failed to allege how
he was specially and injuriously affected by challenged
conduct); Pascarella v. Commissioner of Revenue Ser-
vices, 119 Conn. App. 771, 774, 989 A.2d 1092 (noting
that statutory aggrievement involves claim that ‘‘partic-
ular legislation grants standing to those who claim
injury to an interest protected by that legislation’’
(emphasis added; internal quotation marks omitted)),
cert. denied, 296 Conn. 904, 992 A.2d 329 (2010).
  In Gay & Lesbian Law Students Assn. v. Board of
Trustees, 236 Conn. 453, 673 A.2d 484 (1996), our
Supreme Court discussed in detail the necessity of alle-
gations of injury in order to establish the standing of
an association seeking a declaratory judgment. In that
case, the plaintiff association sought a declaratory judg-
ment that the defendants had violated certain statutes.
Id., 458. On appeal, the defendants challenged the trial
court’s determination that the plaintiff possessed stand-
ing to maintain that action. Id., 463. The Supreme Court
began its analysis by reiterating the familiar precept that
‘‘[t]he requirements of justiciability and controversy are
ordinarily held to have been met when a complainant
makes a colorable claim of direct injury he has suffered
or is likely to suffer, in an individual or representative
capacity. . . . As long as there is some direct injury
for which the plaintiff seeks redress, the injury that is
alleged need not be great.’’ (Citation omitted; internal
quotation marks omitted.) Id., 463–64.
   After setting forth the three part test for associational
standing; see Hunt v. Washington State Apple Advertis-
ing Commission, supra, 432 U.S. 343; Connecticut
Assn. of Health Care Facilities, Inc. v. Worrell, supra,
199 Conn. 616; the court stated that the defendants
were challenging ‘‘only the first prong of the test,’’ which
requires a showing that the association’s members
would otherwise have standing to sue in their own
right. Gay & Lesbian Law Students Assn. v. Board of
Trustees, supra, 236 Conn. 464–65. The court then noted
that the defendants relied ‘‘on Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560–61, 112 S. Ct. 2130, 119 L.
Ed. 2d 351 (1992), wherein the United States Supreme
Court set forth a three part test to determine individual
standing [that focused on the injury allegedly sus-
tained]. First, a plaintiff must demonstrate an injury in
fact, that is, an invasion of a legally protected interest
that is concrete and particularized and actual or immi-
nent rather than conjectural or hypothetical. . . . Sec-
ond, there must be a causal connection between the
defendants’ conduct and the alleged injury. The injury
must be fairly . . . trace[able] to the challenged action
of the defendant[s], and not . . . th[e] result [of] the
independent action of some third party not before the
court. . . . Third, the alleged injury will likely, rather
than speculatively, be redressed by a favorable deci-
sion.’’ (Citations omitted; internal quotation marks
omitted.) Gay & Lesbian Law Students Assn. v. Board
of Trustees, supra, 465. In response, the plaintiff argued
that ‘‘because Lujan is a plurality opinion and has not
yet been relied upon by Connecticut courts, it does not
govern.’’ Id., 465 n.9.
  Our Supreme Court disagreed, stating that ‘‘[t]here
is little material difference between what we have
required and what the United States Supreme Court in
Lujan demanded of the plaintiff to establish standing.’’
Id., 466 n.10. The court emphasized that, under Connect-
icut law, ‘‘[s]tanding requires no more than a colorable
claim of injury; a plaintiff ordinarily establishes his
standing by allegations of injury.’’ (Emphasis in origi-
nal; internal quotation marks omitted.) Id., 466. The
court then proceeded to analyze the first prong of the
associational standing test in accordance with both
Lujan and Connecticut’s well established classical
aggrievement standard. See id., 466–68 (concluding that
‘‘[t]he infringement of the rights of the plaintiff’s mem-
bers . . . was concrete and particularized as well as
actual and imminent’’ and emphasizing that ‘‘the plain-
tiff’s members . . . are not merely members of the gen-
eral public who have failed to demonstrate how they
have been harmed in some unique way’’). This prece-
dent of our Supreme Court further convinces us that
an association must allege the requisite injury to one
of its members in order to establish its standing to
maintain a declaratory judgment action under the asso-
ciational standing test.
    The declaratory judgment procedure memorialized
in § 52-29 and Practice Book § 17-55 ‘‘provides a valu-
able tool by which litigants may resolve uncertainty of
legal obligations.’’ Milford Power Co., LLC v. Alstom
Power, Inc., 263 Conn. 616, 625, 822 A.2d 196 (2003).
At the same time, ‘‘[a] declaratory judgment action is
not . . . a procedural panacea for use on all occasions,
but, rather, is limited to solving justiciable controver-
sies. . . . Invoking § 52-29 does not create jurisdiction
where it would not otherwise exist.’’ (Citation omitted;
emphasis added; internal quotation marks omitted.) Id.
As our Supreme Court recently observed, ‘‘[t]he declara-
tory judgment procedure, governed by § 52-29 and Prac-
tice Book § 17-54 et seq., does not relieve the plaintiff
from justiciability requirements.’’ Mendillo v. Tinley,
Renehan & Dost, LLP, 329 Conn. 515, 524, 187 A.3d
1154 (2018); accord Financial Consulting, LLC v. Com-
missioner of Ins., supra, 315 Conn. 225 (‘‘[t]he declara-
tory judgment procedure . . . may be employed only
to resolve a justiciable controversy’’ (internal quotation
marks omitted)); Wilson v. Kelley, supra, 224 Conn. 121
(‘‘[o]ur doctrines of standing and aggrievement obligate
us to avoid adjudicating rights in a vacuum’’); Connecti-
cut Assn. of Boards of Education, Inc. v. Shedd, 197
Conn. 554, 558, 499 A.2d 797 (1985) (‘‘[i]t is a basic
principle of our law . . . that the plaintiffs must have
standing in order for a court to have jurisdiction to
render a declaratory judgment’’). As an intermediate
appellate tribunal, this court is not at liberty to modify,
reconsider, or overrule that precedent. See Hartford
Steam Boiler Inspection & Ins. Co. v. Underwriters at
Lloyd’s & Cos. Collective, 121 Conn. App. 31, 48–49,
994 A.2d 262, cert. denied, 297 Conn. 918, 996 A.2d 277
(2010), and case law cited therein.
    Accordingly, plaintiffs pursuing a declaratory judg-
ment must satisfy the prerequisites of justiciability.
‘‘[J]usticiability comprises several related doctrines,
namely, standing, ripeness, mootness and the political
question doctrine, that implicate a court’s subject mat-
ter jurisdiction and its competency to adjudicate a par-
ticular matter.’’ (Internal quotation marks omitted.) Kel-
ler v. Beckenstein, 305 Conn. 523, 537–38, 46 A.3d 102
(2012). Our well established standing jurisprudence, in
turn, requires allegations of injury. See, e.g., Edgewood
Village, Inc. v. Housing Authority, 265 Conn. 280, 288,
828 A.2d 52 (2003) (standing requires showing that
plaintiff has been specially and injuriously affected),
cert. denied, 540 U.S. 1180, 124 S. Ct. 1416, 158 L. Ed.
2d 82 (2004); Taylor v. Commissioner of Correction,
137 Conn. App. 135, 141, 47 A.3d 466 (‘‘because the
plaintiff has failed to identify a legally protected interest
that has been specially and injuriously affected, we
conclude that he lacks standing to bring the present
action’’), cert. denied, 307 Conn. 927, 55 A.3d 569 (2012);
Johnson v. Rell, 119 Conn. App. 730, 737, 990 A.2d 354
(2010) (‘‘[a]n allegation of injury is both fundamental
and essential to a demonstration of standing’’). For that
reason, our decisional law is replete with instances in
which a party seeking a declaratory judgment has been
deemed to lack standing due to its failure to allege the
requisite injury. We therefore cannot agree with the
plaintiff’s contention that the declaratory judgment pro-
cedure embodied in § 52-29 and Practice Book § 17-55
obviates the need for a plaintiff to allege an injury that it
suffered or is likely to suffer as a result of the challenged
conduct.15 Because the plaintiff has not alleged that
one of its members has suffered or is likely to suffer
an injury as a result of Johnson’s conduct, we conclude
that it lacks standing to maintain this declaratory judg-
ment action.
                             2
                 General Considerations
   Even if we were to conclude otherwise, the plaintiff
still could not prevail. Assuming arguendo that our
declaratory judgment procedure does not require alle-
gations that the plaintiff was specially and injuriously
affected by the challenged conduct, the allegations of
the plaintiff’s complaint still fall short of the general
considerations that govern declaratory actions.
                             a
                     Practical Relief
   An essential prerequisite to the court’s jurisdiction
over a declaratory judgment action is that ‘‘the determi-
nation of the controversy must be capable of resulting
in practical relief to the complainant.’’ Milford Power
Co., LLC v. Alstom Power, Inc., supra, 263 Conn. 626.
That prerequisite is lacking in the present case. Even
if a court of this state were to declare Johnson’s conduct
in executing the contract with Pullman improper, it
would result in no practical relief to the plaintiff or its
members, as Johnson remains under no obligation to
contemplate, let alone secure, the services of the plain-
tiff’s members. Compare Peterson v. Norwalk, 150
Conn. 366, 382, 190 A.2d 33 (1963) (plaintiff entitled to
declaration of validity of city’s contract to maintain
bridge, even though city had not yet been called on
to expend funds for such maintenance; ‘‘contractual
obligation to do so in the future is there now, even if
some unforeseen event may alter or eliminate it’’) with
Manchester v. Rogers Paper Mfg. Co., 121 Conn. 617,
632, 186 A. 623 (1936) (insufficient reason for declara-
tion of rights when serious doubt whether defendant
ever will be called upon to make payment). Apart from
offering guidance on the statutory issue before it, the
court here could provide ‘‘nothing more than . . . an
advisory opinion’’ to the plaintiff and other interested
parties. See Mendillo v. Tinley, Renehan & Dost, LLP,
supra, 329 Conn. 527. As a result, the present case
is nonjusticiable.
                             b
        Legal Relationship between Defendants
   It long has been the law of this state that a declaratory
judgment action ‘‘does not lie merely to secure advice
on the law.’’ McGee v. Dunnigan, 138 Conn. 263, 268,
83 A.2d 491 (1951). Accordingly, our rules of practice
require a plaintiff seeking a declaratory judgment to
establish, inter alia, that ‘‘(1) [it] has an interest, legal
or equitable, by reason of danger of loss or of uncer-
tainty as to the party’s rights or other jural relations;
[and] (2) [t]here is an actual bona fide and substantial
question or issue in dispute or substantial uncertainty
of legal relations which requires settlement between
the parties . . . .’’ Practice Book § 17-55; see also Trav-
elers Casualty & Surety Co. of America v. Netherlands
Ins. Co., supra, 312 Conn. 726; Wilson v. Kelley, supra,
224 Conn. 115. In the present case, there is no uncer-
tainty as to the rights of the plaintiff’s members under
§§ 12-135 and 12-162—a municipal tax collector is per-
mitted, but not obligated, to utilize their services for
tax collection purposes. The plaintiff has provided this
court with no authority to the contrary.
  In addition, there is no uncertainty as to the plaintiff’s
legal relations with Johnson. The plaintiff’s members
are but one ‘‘of several means’’ by which Johnson, or
any municipal tax collector in this state, may seek to
collect delinquent taxes pursuant to the General Stat-
utes. O’Brien-Kelley, LTD v. Goshen, supra, 190 Conn.
App. 423. There also is no uncertainty as to the plaintiff’s
legal relations with Pullman, as it was not a party to
the contract in question and possesses no legal relation-
ship therewith.
   Rather, the true dispute in the present case does not
involve the plaintiff or its members at all. It concerns
the legal relationship between the defendants, a munici-
pal tax collector and a law firm that was engaged to
assist in tax collection efforts. As was the case in Lovell
v. Stratford, 7 Conn. Supp. 255, 258 (1939), ‘‘there is
no uncertainty as to the legal relations between the
plaintiff and [the] defendants which require[s] settle-
ment. . . . It seems apparent therefore that the plain-
tiff is in no position to hail these defendants into court
for a purpose not to settle any legal relations between
him and them, but for an apparent purpose of having
the defendants settle differences, if any, existing among
themselves.’’ (Emphasis added.) In Lovell, the court
relied on the familiar maxim that ‘‘to maintain a bill
for a declaratory judgment it should appear that the
plaintiff has present rights against . . . the persons
whom he makes parties defendants to the proceedings
. . . .’’ (Emphasis altered.) Id., 257; accord Costantino
v. Skolnick, 294 Conn. 719, 738, 988 A.2d 257 (2010)
(party ‘‘impermissibly sought a declaratory judgment,
not to settle a present controversy, but rather to avoid
one in the future’’ [internal quotation marks omitted]);
Milford Power Co., LLC v. Alstom Power, Inc., supra,
263 Conn. 629 (emphasizing that declaratory action is
proper only when commenced ‘‘to settle a present con-
troversy’’ and dismissing action in that case because
‘‘[c]onduct by the defendants that could form the foun-
dation for a real controversy between the parties . . .
had not moved beyond the theoretical’’). In the present
case, any uncertainty as to the plaintiff’s legal relations
with the defendants or potential harm to the plaintiff
is, on the record before us, merely theoretical.
  In challenging the propriety of the legal relationship
between the defendants, the plaintiff relies on a formal
opinion issued by the attorney general in 1992, which
concluded that ‘‘municipalities may utilize independent
contractors to assist municipal tax collectors in collect-
ing delinquent taxes, but only for the limited purpose
of making personal or written demand on delinquent
taxpayers under [§] 12-155.’’16 Opinions, Conn. Atty.
Gen. No. 1992-018 (June 29, 1992) p. 4; see generally
Connecticut Hospital Assn., Inc. v. Commission on
Hospitals & Health Care, 200 Conn. 133, 143, 509 A.2d
1050 (1986) (‘‘[a]lthough an opinion of the attorney gen-
eral is not binding on a court, it is entitled to careful
consideration and is generally regarded as highly per-
suasive’’). In light of that authority, we agree with the
plaintiff that a substantial question exists as to whether
third parties such as Pullman are statutorily authorized
to engage in municipal tax collection services pursuant
to §§ 12-135 (a) and 12-162.
   That determination, however, has little bearing on
the present inquiry, as the issue before this court
remains the standing of the plaintiff association. ‘‘The
fundamental aspect of standing . . . [is that] it focuses
on the party seeking to get his complaint before [the]
court and not on the issues he wishes to have adjudi-
cated. . . . When standing is put in issue, the question
is whether the person whose standing is challenged is
a proper party to request an adjudication of the issue
. . . .’’ (Emphasis added; internal quotation marks
omitted.) Tremont Public Advisors, LLC v. Connecticut
Resources Recovery Authority, 333 Conn. 672, 689, 217
A.3d 953 (2019). Pursuant to our rules of practice and
our decisional law, the critical question is not whether
a substantial question exists in the abstract; the ques-
tion is whether one exists that requires settlement
between the parties. Practice Book § 17-55; McAnerney
v. McAnerney, 165 Conn. 277, 283, 334 A.2d 437 (1973)
(to maintain a declaratory judgment action, plaintiff
must allege ‘‘facts showing [that the substantial ques-
tion] requires settlement between the parties’’).
Because the settlement of the statutory question pre-
sented in this case would result in no practical relief
to the plaintiff, and because the plaintiff has established
no harm resulting from Johnson’s conduct, that require-
ment is not met. In light of the foregoing, we conclude
that the plaintiff is not a proper party to request an
adjudication on the legal relationship between Johnson
and Pullman.17
                            C
               Aggrievement Conclusion
   At oral argument before this court, the plaintiff’s
counsel described the present action as a ‘‘test case’’
and an ‘‘attempt to set a precedent’’ that could be used
in instances involving other municipalities. While we
understand the plaintiff’s desire to secure advice on this
particular statutory question, ‘‘[a] declaratory judgment
action is not . . . a procedural panacea for use on all
occasions, but, rather, is limited to solving justiciable
controversies.’’ (Internal quotation marks omitted.)
Mendillo v. Tinley, Renehan & Dost, LLP, supra, 329
Conn. 524; accord Tilcon Connecticut, Inc. v. Commis-
sioner of Environmental Protection, 317 Conn. 628,
653 n.23, 119 A.3d 1158 (2015) (‘‘a declaratory judgment
action must not be used as a convenient route for pro-
curing an advisory opinion’’ (internal quotation marks
omitted)); cf. Costantino v. Skolnick, supra, 294 Conn.
738 (noting that party pursuing declaratory judgment
conceded at oral argument that it was ‘‘seeking a ‘black
letter’ ruling, applicable to all insurance companies and
policyholders’’ and holding that ‘‘[s]uch a determination
. . . is too abstract to be determined properly by a
court’’).
   In the present case, the plaintiff has not established
that its members are either classically or statutorily
aggrieved by the challenged conduct. Its claim of stand-
ing, therefore, fails the first prong of the associational
standing test. See Hunt v. Washington State Apple
Advertising Commission, supra, 432 U.S. 343 (articu-
lating test); Connecticut Associated Builders & Con-
tractors v. Hartford, supra, 251 Conn. 186 (concluding
that first prong of associational standing test not satis-
fied because ‘‘the association did not show that any of
its . . . members’’ were aggrieved). Accordingly, the
trial court properly concluded that the plaintiff lacked
standing to maintain this declaratory action.
                            II
  The plaintiff also argues that the court improperly
denied its motion for reargument and reconsideration.
That claim is without merit.
   Such a motion ‘‘is proper when intended to demon-
strate to the court that there is some . . . principle of
law which would have a controlling effect, and which
has been overlooked . . . . Reargument is also meant
for situations where there has been a misapprehension
of facts. . . . Reargument may be used to address
alleged inconsistencies in the trial court’s memorandum
of decision as well as claims of law that the [movant]
claimed were not addressed by the court. . . . [A]
motion to reargue [however] is not to be used as an
opportunity to have a second bite of the apple or to
present additional cases or briefs which could have
been presented at the time of the original argument.’’
(Citations omitted; internal quotation marks omitted.)
Carriage House I-Enfield Assn., Inc. v. Johnston, 160
Conn. App. 226, 236–37, 124 A.3d 952 (2015). ‘‘We review
a trial court’s decision to deny a litigant’s motion for
reargument and reconsideration for an abuse of discre-
tion. . . . [A]s with any discretionary action of the trial
court, appellate review requires every reasonable pre-
sumption in favor of the action, and the ultimate issue
for us is whether the trial court could have reasonably
concluded as it did. . . . In addition, where a motion
is addressed to the discretion of the court, the burden
of proving an abuse of that discretion rests with the
appellant.’’ (Citations omitted; internal quotation marks
omitted.) Id., 236.
   The plaintiff has not met that burden. Although it
alleges that the court failed to address its claim of
statutory aggrievement, the court in its memorandum
of decision relied on Connecticut Supreme Court prece-
dent indicating that, to satisfy the first prong of the
associational standing test, a plaintiff must demonstrate
how it was harmed in a unique fashion by the challenged
conduct and must allege a colorable claim of direct
injury. See Connecticut Business & Industry Assn.,
Inc. v. Commission on Hospitals & Health Care, supra,
218 Conn. 348. Equally significant, the court’s analysis
in this case comports with the standing precepts that
our Supreme Court has adhered to in resolving associa-
tional standing claims. We, therefore, conclude that the
court did not abuse its discretion in denying the plain-
tiff’s motion for reargument and reconsideration.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    For purposes of clarity, we refer to Johnson and Pullman individually
by name and collectively as the defendants.
  2
    A copy of the contract was appended to the plaintiff’s complaint and
designated as exhibit A.
  3
    On March 1, 2018, Johnson filed a ‘‘motion to join in and adopt’’ the
motion to dismiss that Pullman had filed two days earlier. The court granted
that request.
  4
    After commencing this appeal, the plaintiff filed a motion for review of
the trial court’s denial of its motion for articulation. This court granted
review, but denied the relief requested.
  5
    In its principal appellate brief, the plaintiff curiously invokes the plain
error doctrine as the ‘‘appropriate standard of review’’ for its claims regard-
ing standing. In so doing, it misconstrues the nature of that doctrine. As
our Supreme Court has explained, plain error is a rule of reversibility, not
reviewability. See State v. Jamison, 320 Conn. 589, 595–97, 134 A.3d 560
(2016). It is a bypass doctrine that permits review of an otherwise unpre-
served claim. State v. Leach, 165 Conn. App. 28, 35, 138 A.3d 445, cert.
denied, 323 Conn. 948, 169 A.3d 792 (2016); see also Practice Book § 60-5
(codifying plain error doctrine and providing that appellate courts ‘‘may in
the interests of justice notice plain error not brought to the attention of the
trial court’’ (emphasis added)); State v. Myers, 290 Conn. 278, 289, 963 A.2d
11 (2009) (explaining that plain error doctrine ‘‘is an extraordinary remedy
used by appellate courts to rectify errors committed at trial that, although
unpreserved, are of such monumental proportion that they threaten to erode
our system of justice’’ (emphasis added)).
   In the present case, the defendants raised the issue of the plaintiff’s
standing in moving to dismiss this action. The plaintiff responded to that
claim by filing an opposition to the defendants’ motion to dismiss that was
accompanied by both a memorandum of law and an affidavit in support
thereof. In addition, the plaintiff filed a timely motion for reargument and
reconsideration after the court rendered a judgment of dismissal, in which
it further memorialized its claims regarding the standing issue. Accordingly,
this is not a case that involves an unpreserved claim of error. Resort to
the plain error doctrine, therefore, is unnecessary. See, e.g., Villafane v.
Commissioner of Correction, 190 Conn. App. 566, 578 n.2, 211 A.3d 72 (‘‘the
claim at issue . . . was preserved at trial and, thus, is not a claim that falls
within the ambit of the plain error doctrine’’), cert. denied, 333 Conn. 902,
215 A.3d 160 (2019); State v. Welch, 25 Conn. App. 270, 274, 594 A.2d 28
(1991) (‘‘[i]t is not necessary for us to embark into . . . plain error analysis
because the issue was properly preserved for appeal’’), rev’d in part on
other grounds, 224 Conn. 1, 615 A.2d 505 (1992). Moreover, given that
standing implicates the court’s subject matter jurisdiction, and thus may be
raised at any time; see Equity One, Inc. v. Shivers, 310 Conn. 119, 126, 74
A.3d 1225 (2013); the issue of preservation is largely an academic one.
   6
     A copy of the plaintiff’s bylaws was appended to Stevenson’s affidavit.
   7
     On appeal, the defendants claim that ‘‘the trial court was without jurisdic-
tion to consider’’ Stevenson’s affidavit. They are mistaken. It is well estab-
lished that a motion to dismiss ‘‘admits all facts which are well pleaded,
invokes the existing record and must be decided upon that alone.’’ (Internal
quotation marks omitted.) Cuozzo v. Orange, 315 Conn. 606, 614, 109 A.3d
903 (2015). As our Supreme Court has explained, when the existing record
includes supporting affidavits containing undisputed facts, ‘‘the court may
look to their content for determination of the jurisdictional issue . . . .’’
(Internal quotation marks omitted.) Cogswell v. American Transit Ins. Co.,
282 Conn. 505, 516, 923 A.2d 638 (2007); see also Financial Consulting,
LLC v. Commissioner of Ins., 315 Conn. 196, 227, 105 A.3d 210 (2014)
(expressly considering affidavit filed in opposition to motion to dismiss to
resolve question of standing); Knipple v. Viking Communications, Ltd.,
236 Conn. 602, 608, 674 A.2d 426 (1996) (noting that Supreme Court ‘‘has
previously considered the undisputed factual allegations in the complaint
as well as the undisputed factual allegations in the various affidavits when
adjudicating the motion [to dismiss] where no evidentiary hearing has
been held’’).
   8
     General Statutes § 12-155 provides in relevant part: ‘‘(a) If any person
fails to pay any tax, or fails to pay any water or sanitation charges within
thirty days after the due date, the collector or the collector’s duly appointed
agent shall make personal demand of such person therefor or leave written
demand at such person’s usual place of abode or deposit in some post office
a written demand for such tax or such water or sanitation charges, postage
prepaid, addressed to such person at such person’s last-known place of
residence unless, after making reasonable efforts, the assessor is unable to
identify the owner or persons responsible. . . .
   ‘‘(b) After demand has been made in the manner provided in subsection
(a) of this section, the collector for the municipality, alone or jointly with
the collector of any other municipality owed taxes by such person, may (1)
levy for any unpaid tax or any unpaid water or sanitation charges on any
goods and chattels of such person and post and sell such goods and chattels
in the manner provided in case of executions, or (2) enforce by levy and
sale any lien or warrant upon real estate for any unpaid tax or levy upon
and sell such interest of such person in any real estate as exists at the date
of the levy for such tax. . . .’’
   General Statutes § 12-157 provides in relevant part: ‘‘(a) When a collector
levies one or more tax warrants on real estate, he or she shall prepare
notices thereof, containing the name of the taxpayer, a legal description of
the real property or citation to an instrument in the land records, an asses-
sor’s map or another publicly available document identifying the real proper-
ty’s boundaries, the street address, if such real property has one, the amount
of the tax or taxes due, including any interest and charges attributable to
the property as of the last day of the month immediately preceding the
notice, a statement that additional taxes, interest, fees and other charges
authorized by law accruing after the last day of the month immediately
preceding the notice are owed in addition to the amount indicated as due
and owing in the notice, and the date, time and place of sale. The collector
shall post one notice on a bulletin board in or near the collector’s office in
the town where such real estate is situated, if any, or at some other exterior
place near the office of the town clerk, which is nearest thereto; one shall
be filed in the town clerk’s office of such town and such town clerk shall
record and index the same as a part of the land records of such town, which
recording shall serve as constructive notice equivalent to a lis pendens for
all purposes, and one shall be sent by certified mail, return receipt requested,
to the taxpayer and each mortgage, lienholder and other encumbrancer of
record whose interest is choate and will be affected by the sale. Such posting,
filing and mailing shall be done not more than twelve and not less than nine
weeks before the time of sale and shall constitute a legal levy of such
warrant or warrants upon the real estate referred to in the notice. Such
collector shall also publish a similar notice for three weeks, at least once
each week, in a newspaper published in such town, or in a newspaper
published in the state having a general circulation in such town. The first
notice shall be published beginning not more than twelve and not less than
nine weeks before the time of sale and the last shall be published not more
than four weeks nor less than two weeks before such sale. He shall also
send by certified mail, return receipt requested, to the delinquent taxpayer
and to each mortgagee, lienholder and other encumbrancer of record whose
interest in such property is choate and will be affected by such sale, a
similar notice which shall not be required to list information pertaining to
properties in which the person to whom the notice is directed has no interest.
The notice shall be sent at least twice, the first not more than eight nor
less than five weeks before such sale and the last not more than four weeks
nor less than two weeks before such sale. The notice shall be addressed to
his or her place of residence, if known to the collector, or to his or her
estate or the fiduciary thereof if the collector knows him or her to be
deceased, or to the address, or the agent of such person, to which such
person has requested that tax bills be sent. If there is no address of such
person, or if no such agent is given in the records of such town, the notice
shall be sent to the place where such person regularly conducts business
or other address as the collector believes will give notice of the levy and
sale. If a person is a corporation, limited partnership or other legal entity,
the notice may be sent to any person upon whom process may be served
to initiate a civil action against such corporation, limited partnership or
entity or to any other address that the collector believes will give notice of
the levy and sale. If no place of residence or business is known and cannot
be determined by the tax collector for any owner, taxpayer, mortgagee,
lienholder or other encumbrancer whose interest in the property is choate
and will be affected by the sale, in lieu of notice by certified mail as provided
in this subsection, the notice, together with the list of mortgagees, lienhold-
ers, and other encumbrancers of record whose interests in the property are
choate and will be affected by such sale, shall be published in a newspaper
published in this state, having a general circulation in the town in which
such property is located at least twice, the first not more than eight weeks
nor less than five weeks before such sale and the last not more than four
weeks nor less than two weeks before such sale. . . .
   ‘‘(d) The collector shall post, at the time and place of the sale, a written
notice stating the amount of all taxes, interest, fees and other charges
authorized by law with respect to each property to be sold. The tax collector
may publish or announce any rules for the orderly conduct of the auction
and the making of payment by successful bidders which are not inconsistent
with the requirements of law. The tax collector or the municipality may
retain the services of auctioneers, clerks and other persons to assist the
tax collector in the conduct of the sale and the cost of such persons paid
for their services shall be added to the taxes due from the delinquent
taxpayer. If more than one property is sold, the tax collector shall apportion
all shared costs equally among all the properties. . . .’’
   9
     In count two, the plaintiff alleges in relevant part that ‘‘[t]he plain and
unambiguous text of [§] 12-155 does not provide any authority for [Johnson]
to deputize or empower any party other than [Johnson] herself to levy or
enforce by sale of real property any delinquent tax balance due and owing
to the [municipality].’’ In count three, the plaintiff alleges in relevant part
that ‘‘[t]he explicit and unambiguous text of [§] 12-157 does not provide
any authority for [Johnson] to deputize or empower any party other than
[Johnson] herself to collect any delinquent tax balance due to the [municipal-
ity] . . . .’’
   10
      General Statutes § 12-135 (a) provides in relevant part: ‘‘Any collector
of taxes, and any state marshal or constable authorized by such collector,
shall, during their respective terms of office, have authority to collect any
taxes and any water or sanitation charges due the municipality served by
such collector for which a proper warrant and a proper alias tax warrant,
in the case of the deputized officer, have been issued. Such alias tax warrant
may be executed by any officer above named in any part of the state, and
the collector in person may demand and collect taxes or water or sanitation
charges in any part of the state on a proper warrant. Any such state marshal
or constable so authorized who executes such an alias tax warrant outside
of such state marshal’s or constable’s precinct shall be entitled to collect
from the person owing the tax or the water or sanitation charges the fees
allowed by law . . . .’’
   General Statutes § 12-162 (a) provides: ‘‘Any collector of taxes, in the
execution of tax warrants, shall have the same authority as state marshals
have in executing the duties of their office, and any constable or other
officer authorized to serve any civil process may serve a warrant for the
collection of any tax assessed or any water or sanitation charges imposed,
and the officer shall have the same authority as the collector concerning
taxes or water or sanitation charges committed to such officer for collec-
tion.’’ Section 12-162 (b) (1) then sets forth suggested language to be used
when an alias tax warrant is issued. The language begins by stating: ‘‘To a
state marshal . . . or any constable of the Town of . . . .’’ General Statutes
§ 12-162 (b) (1).
   11
      Under established Connecticut law, ‘‘[s]tanding requires no more than
a colorable claim of injury; a [party] ordinarily establishes . . . standing
by allegations of injury [that he or she has suffered or is likely to suffer].’’
(Internal quotation marks omitted.) Wilcox v. Webster Ins., Inc., 294 Conn.
206, 214, 982 A.2d 1053 (2009). At that same time, it is equally well established
that a hypothetical injury does not suffice. See, e.g., Liberty Mutual Ins.
Co. v. Lone Star Industries, Inc., 290 Conn. 767, 814, 967 A.2d 1 (2009)
(‘‘we must be satisfied that the case before the court does not present a
hypothetical injury or a claim contingent upon some event that has not and
indeed may never transpire’’ (internal quotation marks omitted)); Gay &
Lesbian Law Students Assn. v. Board of Trustees, 236 Conn. 453, 465, 673
A.2d 484 (1996) (for association to have standing, it must allege invasion
of legally protected interest that is concrete and particularized and actual
or imminent rather than conjectural or hypothetical).
   The plaintiff relies on Bysiewicz v. DiNardo, 298 Conn. 748, 6 A.3d 726
(2010), claiming that ‘‘[n]o party alleged an injury was present’’ in that
case. The plain language of that decision reveals otherwise. The plaintiff in
Bysiewicz was a declared candidate for the Office of Attorney General who
sought a declaratory ruling on the qualifications for that office pursuant to
General Statutes § 3-124. Bysiewicz v. DiNardo, supra, 752–54. In addressing
the question of the plaintiff’s standing, our Supreme Court first noted the
familiar maxim that ‘‘a [party] ordinarily establishes . . . standing by allega-
tions of injury [that he or she has suffered or is likely to suffer].’’ (Internal
quotation marks omitted.) Id., 758. The court then concluded that the plaintiff
had met her burden in establishing that she was likely to suffer an injury
as a result of the application of § 3-124, stating: ‘‘In light of the potential
injury to the plaintiff’s interests if her claims are not adjudicated until after
the election, as well as the potential injury to the public’s interest in avoiding
voter confusion and disruptions in the election process, including the possi-
bility of a vacancy in the [O]ffice of [A]ttorney [G]eneral, we conclude that
the action was ripe when it was brought even though the plaintiff had not
yet been nominated or elected to the [O]ffice of [A]ttorney [G]eneral.’’ Id.,
760–61. The court thus held that the plaintiff possessed standing to pursue
that declaratory action. Id., 761.
   12
      General Statutes § 52-29 provides: ‘‘(a) The Superior Court in any action
or proceeding may declare rights and other legal relations on request for
such a declaration, whether or not further relief is or could be claimed. The
declaration shall have the force of a final judgment.
   ‘‘(b) The judges of the Superior Court may make such orders and rules
as they may deem necessary or advisable to carry into effect the provisions
of this section.’’
   13
      Practice Book § 17-55 provides: ‘‘A declaratory judgment action may be
maintained if all of the following conditions have been met:
   ‘‘(1) The party seeking the declaratory judgment has an interest, legal or
equitable, by reason of danger of loss or of uncertainty as to the party’s
rights or other jural relations;
   ‘‘(2) There is an actual bona fide and substantial question or issue in
dispute or substantial uncertainty of legal relations which requires settle-
ment between the parties; and
   ‘‘(3) In the event that there is another form of proceeding that can provide
the party seeking the declaratory judgment immediate redress, the court is
of the opinion that such party should be allowed to proceed with the claim
for declaratory judgment despite the existence of such alternate procedure.’’
   14
      The defendants expressly rely on that authority in their appellate brief.
More importantly, the trial court relied on Connecticut Business & Industry
Assn., Inc., in its memorandum of decision dismissing the plaintiff’s action
for lack of standing.
   15
      Our conclusion is buttressed by the fact that ‘‘the rules of practice may
not expand or contract the court’s subject matter jurisdiction . . . .’’ Batte-
Holmgren v. Commissioner of Public Health, 281 Conn. 277, 287, 914 A.2d
996 (2007); see also General Statutes § 51-14 (a) (‘‘The judges of the Supreme
Court, the judges of the Appellate Court, and the judges of the Superior
Court shall adopt and promulgate and may from time to time modify or
repeal rules and forms regulating pleading, practice and procedure in judicial
proceedings in courts in which they have the constitutional authority to
make rules, for the purpose of simplifying proceedings in the courts and of
promoting the speedy and efficient determination of litigation upon its mer-
its. . . . Such rules shall not abridge, enlarge or modify . . . the jurisdic-
tion of any of the courts. . . .’’ (emphasis added)); State v. McGee, 175
Conn. App. 566, 582–83, 168 A.3d 495 (‘‘[i]t is axiomatic in Connecticut
jurisprudence that [rules of practice] do not ordinarily define subject matter
jurisdiction’’ (internal quotation marks omitted)), cert. denied, 327 Conn.
970, 173 A.3d 953 (2017). In light of the foregoing, our Supreme Court has
observed that it is ‘‘questionable that the judges may, pursuant to their rule-
making authority under subsection (b) of § 52-29, limit [or enlarge] the
subject matter jurisdiction created by subsection (a) of § 52-29.’’ Batte-
Holmgren v. Commissioner of Public Health, supra, 286; cf. River Bend
Associates, Inc. v. Water Pollution Control Authority, 262 Conn. 84, 104,
809 A.2d 492 (2002) (emphasizing that provisions of our rules of practice
cannot confer subject matter jurisdiction on the court and agreeing with
defendant that Practice Book § 17-55 (3) is ‘‘a rule that merely establishes
a test to determine the availability of declaratory relief’’); Wilson v. Kelley,
supra, 224 Conn. 116 (expressly declining to hold ‘‘that the declaratory
judgment statute and rules created substantive rights that did not other-
wise exist’’).
   16
      In their appellate brief, the defendants strongly dispute that conclusion,
stating that it ‘‘flies in the face of numerous Connecticut statutes contemplat-
ing that a municipality can choose to hire counsel and other agents to assist
in the collection of municipal taxes, and the related statutory authority
permitting a town to charge those collection fees against delinquent taxpay-
ers.’’ The defendants direct our attention to General Statutes §§ 7-148 (c)
(2) (B), 12-140, 12-141, 12-144b, 12-157 (d), 12-161a, 12-163a, 12-166 and 12-
167a to substantiate that contention.
   It is axiomatic that, in resolving the issue of a party’s standing to maintain
a cause of action, we do not consider the merits of that action. See, e.g.,
Mendillo v. Tinley, Renehan & Dost, LLP, supra, 329 Conn. 525 (‘‘[i]n decid-
ing whether the plaintiff’s complaint presents a justiciable claim, we make
no determination regarding its merits’’ (internal quotation marks omitted));
Dow & Condon, Inc. v. Brookfield Development Corp., 266 Conn. 572, 581,
833 A.2d 908 (2003) (in determining question of standing, court does not
consider merits of claim); Mystic Marinelife Aquarium, Inc. v. Gill, 175
Conn. 483, 492, 400 A.2d 726 (1978) (‘‘[w]hen standing is put in issue, the
question is . . . not whether . . . on the merits, the plaintiff has a legally
protected interest that the defendant’s action has invaded’’). We therefore
express no opinion on the merits of the substantive allegations raised by
the parties.
  17
     In its reply brief, the plaintiff states that this appeal ‘‘boils down to a
simple question—if not the plaintiff then who or what entity would ever
have standing to challenge [Johnson’s] actions?’’ We can think of at least
two persons that would possess such standing: (1) any delinquent taxpayer
who was the subject of collection efforts by Pullman on Johnson’s behalf;
and (2) any marshal who had a warrant recalled by Johnson on an account
that was referred to Pullman, in accordance with the terms of the contract.